DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 and 26-29 in the reply filed on 2/2/2022 is acknowledged.
Applicant stated, 
It is also noted that Groups I and III are asserted to be patentably distinct from Groups II and IV because Groups I and If determine refrigerant charge by measuring refrigerant flow from the high-pressure section to the low-pressure section, while Groups II and IV determine refrigerant charge by measuring refrigerant flow from the low-pressure section to the high-pressure section. No explanation is provided to explain how this amounts to a material difference sufficient to justify restriction of the claims.

Upon further review, the office agrees that there is no material difference between determining refrigerant charge by measuring refrigerant flow from the high-pressure section to the low-pressure section.  In each case the system is doing the same thing, albeit in different flow directions, and there is no apparent reason why the same or similar techniques would not be used to measure the refrigerant flow and total charge either way.
Therefore, the restriction requirement of Group II, for method claims 18-25, is withdrawn.
therefore made FINAL.
Applicant has stated/asserted that “a refrigerant-based cooling circuit with the above-listed components could not be operated by hand” without providing any evidence in support of this statement/assertion.  However, the omission of any steps relating to the operation of a controller or control unit in the base claims corresponding to each of the inventive methods of Group I and of Group II can be considered by the examiner and others as evidence that applicant, in drafting these claims, did not consider the existence of a controller or control unit to be essential to the corresponding inventive methods. For these reasons, applicant’s aforementioned statement/assertion is not found to be persuasive.
Applicant has additionally stated/asserted that “the apparatus of claim 30 requires that the cooling circuit is operated according to the method of claim 1, while the apparatus of claim 40 requires that the cooling circuit is operated according to the method of claim 18”.  While it is true that each of apparatus base claims 30 and 40 recites the limitations “said control being operable in a refrigerant charge determination mode in which said cooling circuit is operated by a method according to preceding method claim 1” and the limitations “said control being operable in a refrigerant charge determination mode in which said cooling circuit is operated by a method according to preceding method claim 18”, respectively, each of these aforementioned functional limitations merely require that the corresponding apparatus as recited by claim 30 and by claim 40 be operable in accordance with the corresponding preceding method must be operated in accordance with the corresponding preceding method claims as stated/asserted by applicant.
Later applicant states/asserts that “the claimed apparatus cannot be used with a method other than the claimed method”, without providing any corresponding evidence in support of this added statement/assertion, and also that “it is submitted that the claimed methods are designed to be practiced with the apparatus claimed in claim 30 and claim 40”. The latter statement/assertion is not per se material to the distinctness or lack thereof of the inventive groups and is also unsupported by any evidence. Therefore, applicant’s further aforementioned statements/assertions are also not found to be persuasive.
Applicant further argues that it has not been shown that there would be a serious search burden.  Applicant has not provided any evidence in support of the assertion that the search for Group I would be identical to that for Group III and the search for Group II would be identical to the search for Group IV.  As properly noted by the examiner in the election/restriction requirement, and as is the standard in determining whether there is a serious search and examination burden, the inventions having a separate status in the art (i.e., process/method of using or operating versus apparatus, each of which requires a different approach during examination) as well as the inventions necessitating different fields of search (such as by searching different classes/subclasses or, more importantly, employing different search strategies and/or search queries, as exemplified by the corresponding claims including different limitations) is sufficient, according to accepted election/restriction procedure, to demonstrate a serious search and examination burden. And, the examiner respectfully also notes that no one can argue 
If applicant believes that any of the aforementioned inventions are not patentably distinct from each other, then applicant is invited to clearly state for the record that some or all of the various groups of inventions are not distinct from one another along with the rationale for the same. If applicant does so in a proper manner, then the examiner would be able to withdraw the corresponding election/restriction requirements in part or in full, but then it would follow that, if one of the inventions (of those inventions which are deemed to be indistinct from one another) is rejectable using a particular prior art reference (or combination of prior art references) under a given statute, the other indistinct inventions would unequivocally be rejectable using the same prior art under the same statute. 

Allowable Subject matter
Dependent  claims 6, 7, 16, 17, 26, 27, 28, 29 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features in these claims.  However, these claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Expansion device of at least claim 1, interpreted to mean an expansion valve 94 according to Fig. 6 and par. 112 of the specification.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims with a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim set 1-17,  26-29.
Claim 1 recites the broad recitation, “a heat releasing heat exchanger in said high pressure section for cooling”, followed by  “in particular condensing, compressed refrigerant”, which is the narrower statement of the range/limitation.
The claim further recites the broad recitation, “into said high pressure section by reducing said expansion flow”, followed by “in particular with the expansion flow being terminated,” which is the narrower statement of the range/limitation.
Claim 2, there is lack of antecedent basis for “said high pressure branch”.

Claim 4 recites the broad recitation “wherein in the loading step pressure in the low pressure section is reduced to below 100.000 Pa” followed by “preferably to below 50.000 Pa”, which is the narrower statement of the range/limitation. 
Claim 6, there is a lack of antecedent basis for “said pressure”.
Claim 7 recites, “wherein a pressure equalizing step is preceding said unloading step and wherein during said equalizing step said compression flow and said expansion flow stay terminated.”  
The meaning of “said compression flow . . . stay terminated” is indefinite, because there is no prior recitation of terminating the compressor flow.  
There is a lack of antecedent basis for “said equalizing step”.
Claim 8 and its dependent claims 9-17  
Claim 8 recites, “the determination of the amount of refrigerant in the course of said unloading step comprises the determination of the amount of liquid refrigerant in said expansion flow.” 
Claim 9 (depending from claim 8) recites, “wherein in the course of said unloading step only the amount of liquid refrigerant is determined.”
Claim 11, (depending from claim 8 via claim 10), recites, “flow of essentially only liquid refrigerant”.
It is not clear if the expansion flow in claim 8 is limited to liquid refrigerant or if it can include a mixed phase (liquid and vapor) flow.  For example, in dependent claim 9, the phrase “only the amount of liquid refrigerant is determined” is interpreted to mean that the flow in claim 8 can be mixed phase, but that only the mass flow of the liquid portion is being measured.  In claim 11, the phrase “flow of essentially only liquid refrigerant” is also interpreted to mean a mixed phase flow with some amount of vapor.  
Further, the term “essentially” in claim 11 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Turning to the specification, par. 48 of the published application teaches,
[0048] For example it is possible to determine the gradient of the pressure difference over the time is analyzed and the moment of change from the gradient associated with the flow of liquid refrigerant to the gradient associated with the flow of gaseous refrigerant is identified to represent the end of the first time period.  

The language in par. 48 is interpreted to mean that the expansion flow is initially in liquid form only (not mixed phase), and then there is an abrupt change to a vaporous flow.  Other paragraphs in the specification support this interpretation (see pars. 43 – “which will detect a temperature rise when the flow changes from liquid to vapor”; par. 46 - for determining the time at which the flow through the expansion device changes from a flow of liquid refrigerant to a flow of gaseous refrigerant.)

Claim 10, there is a lack of antecedent basis for “the time period”.
Claim 11, there is no antecedent basis for “the liquid reservoir in the receiver.”
Claim 12, recites the broad recitation “in consideration of the pressure in the high pressure section the flow characteristics” followed by “in particular the known geometry data, of the expansion device and the first time period”, which is the narrower statement of the range/limitation. 
The claim is also not clear to whether “in particular the known geometry data” is referring to the “high pressure section” or “the expansion device”.
There is a lack of antecedent basis for “said first time period”. 
Claim 14, there is a lack of antecedent basis for “said first time period”. 
Claim 15, there is a lack of antecedent basis for “said first time period”.
Claim 16, there is a lack of antecedent basis for “the pressure difference”.  There is a lack of antecedent basis for “the time”. 
Claim 17, the claim recites, “wherein the gradient of the pressure in the high pressure section or the pressure difference over the time is”.  There is a lack of antecedent basis for “the gradient”.  It is not clear if “gradient” and/or “difference over 
Claim 28, recites the broad recitation “wherein a pressure increasing step is preceding the loading step” followed by “and in particular succeeding the pre-cooling step”, which is the narrower statement of the range/limitation. 
There is a lack of antecedent basis for “the pre-cooling step.”
Claim 29, there is a lack of antecedent basis for “the maximum allowed pressure”.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   
Claim set 18-25.
Claim 18
The claim recites the broad limitation, “a heat releasing heat exchanger in said high pressure section for cooling,”, followed by the narrower limitation “in particular condensing, compressed refrigerant”.
 The claim recites the broad limitation “a pressure equalizing step admitting the expansion flow of refrigerant into said low pressure section” followed by the narrower limitation “in particular with the compression flow being terminated”.
Claim 19
The claim recites the broad limitation “pressure section is reduced to below 20.000 Pa,” followed by the narrower limitation “preferably to below 10.000 Pa”.
Claim 20
s terminated at a defined pressure in said low pressure section” followed by the narrower limitation “ in particular a pressure below 20.000 Pa.” 
Claim 22
There is a lack of antecedent basis for “the pressure ins said low pressure”, “the rotational speed”, and “the internal cylinder volume”.
Claim 23
The claim recites “refrigerant determined by detecting and considering the pressure in said high pressure section in addition.” There is a lack of antecedent basis for “the pressure”.  Further, the meaning of “in addition” is not clear.  “In addition to what? 
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8, 9, 10, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0219376 to Douglas in view of US 2006/0144059 Kang and US 6,196,007 to Schlosser.
Regarding claim 1, Douglas teaches a method for refrigerant charge determination in a cooling circuit (title), said cooling circuit comprising
a low pressure section (with evaporator 106, Fig. 1) and a high pressure section (with condenser 134, Fig. 1), 
at least one compressor unit (122) for generating compression flow of refrigerant from said low pressure section to said high pressure section by compressing said refrigerant, at least one expansion device (138, par. 13) for generating an expansion flow of refrigerant from said high pressure section to said low pressure section by expanding refrigerant present in said high pressure section,
a heat releasing heat exchanger (128) in said high pressure section for cooling, in particular condensing, compressed refrigerant,

said method comprising the following steps
a loading step comprising loading essentially all refrigerant from said low pressure section into said high pressure section by reducing said expansion flow, in particular with the expansion flow being terminated (par. 19, a “pump down” process is performed to move the refrigerant to the high pressure side).
Douglas further teaches the refrigerant charge can be determined by comparing how long it takes for the pump down process to be completed with previously developed data, initial data, model data, etc. (par. 26).  
Douglas does not teach, 
an unloading step admitting the expansion flow of the refrigerant loaded in said high pressure section into said low pressure section and determining the amount of refrigerant flowing in said unloading step from said high pressure section to said low pressure section,
and calculating on the basis of said amount of refrigerant flowing in said unloading step from said high pressure section to said low pressure section the refrigerant charge in said cooling circuit.
	Kang teaches a method for determining a low refrigerant charge by taking the differential pressure across the expansion device, and utilizing the difference in a formula that includes characteristics of the expansion valve to calculate a mass flow rate across the expansion valve, which is indicative of the refrigerant charge. (par. 13 and 14).  Using this approach, the refrigerant charge can also be calculated by adding an unloading step to Douglas to transfer the charge from the high pressure side to the low pressure side, and using the time it takes to do so, with the measured mass flow rates as taught by Kang, to compute the total charge in the system.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Douglas, in view of Kang, in order to provide an additional means for determining the refrigerant charge (i.e., in addition to using the time it takes to transfer refrigerant to the high pressure in the pump down process taught by Douglas), in order to provide an additional degree of certainty in the accuracy of the measured refrigerant charge.  When Kang is applied to Douglas, Kang’s measurement can be analyzed using previously developed data for a full charge and how long it takes to transfer the refrigerant from the high pressure side to the low pressure side, in order to estimate/calculate the refrigerant charge.      
In addition to the foregoing, Schlosser (col. 10 line 65 to col. 2, line 6) teaches that refrigerant can be pumped down into the condenser and receiver so that no liquid can get into the compressor during off cycles.  In such a system, if it is determined a need exists to measure the refrigerant charge before starting the system again, it would further be obvious to measure the charge by flowing the refrigerant form the high pressure to low pressure side, even if the charge had not previously been measured in the reverse direction, as taught by Douglas.        
	
	Regarding claim 2, Douglas as modified teaches the method according to claim 1, wherein refrigerant loaded in said high pressure branch is condensed to liquid 
See the 112 rejection.  To the extent that the term “maximum saturated discharge temperature” is understood, a refrigerant will always condense at or below this temperature, and it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, that in at least some operating conditions the condensing will take place below the maximum condensing temperatures.    
	
Regarding claim 4 and 5, Douglas as modified teaches the method according to claim 1, but does not teach,
Claim 4 - wherein in the loading step pressure in the low pressure section is reduced to below 100.000 Pa, preferably to below 50.000 Pa.
Claim 5 - - method according to claim 1, wherein during said loading step said expansion flow is terminated at a pressure in said low pressure section below 20.000 Pa.
However, Douglas teaches the use of transducer (142, par. 16) to measure pressure in the low pressure side and monitors the pressure during pump down (par. 19), until the a “low pressure” is reached.
At the time the invention was made, it would have been an obvious mechanical expedient, to a person of ordinary skill in the art to include these limitations, because Applicant has not disclosed that such limitations provide an advantage, are used for a particular purpose, or solves a stated problem, other than to determine when the loading step is complete.  One of ordinary skill in the art, furthermore, would have 
	Therefore, it would have been an obvious matter of design choice to modify Douglas to obtain the invention as specified in claims 4 and 5.

Regarding claim 8, Douglas as modified teaches the method according to claim 1, wherein the determination of the amount of refrigerant in the course of said unloading step comprises the determination of the amount of liquid refrigerant in said expansion flow. (see the teachings of Kang in the rejection of claim 1, and the 112 rejection of claim 8)

Regarding claim 9, Douglas as modified teaches the method according to claim 8, wherein in the course of said unloading step only the amount of liquid refrigerant is determined. (see the teachings of Kane in the rejection of claim 1, and the 112 rejection)

Regarding claim 10, Douglas as modified teaches the method according to claim 8, wherein said determination of said amount of liquid refrigerant in said unloading step comprises the detection of the time period within which liquid refrigerant is present 

Regarding claim 12, Douglas as modified teaches method according to claim 8, but does not teach,
wherein the amount of liquid refrigerant passing through said expansion device in said first time period is determined in consideration of the pressure in the high pressure section the flow characteristics, in particular the known geometry data, of the expansion device and the first time period.
Kang teaches these limitations at par. 13 and 14, as described in the rejection of claim 1. 

Regarding claim 13, Douglas as modified teaches the method according to claim 8, wherein the amount of liquid refrigerant flowing per time through said expansion device at certain pressure level or at pressure difference levels is determined in advance by a calibration process for said expansion device. (see the teachings of Kang in the rejection of claim 1, also the teachings of Douglas using predeveloped data and the 112 rejection)

Regarding claim 15, Douglas as modified teaches the method according to claim 8, wherein the determination of the refrigerant charge in said cooling circuit comprises the consideration of a known relationship between said amount of liquid refrigerant in the expansion flow during said first time period and said refrigerant charge. 


Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0219376 to Douglas in view of US 2006/0144059 Kang and US 6,196,007 to Schlosser and EP 2 257 749 to Heinbokel.
Regarding claim 3, Douglas as modified teaches the method according to claim 1, but does not teach, 
wherein said condensed refrigerant in said high pressure section is collected in a receiver for liquid refrigerant.
	Heinbokel teaches a system for measuring the amount of refrigerant in a refrigeration system (par. 3) which includes a receiver for storing refrigerant. (10, Fig. 1).
  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Douglas, in view of Heinbokel, in order to provide a receiver for storing excess refrigerant.    
	
Regarding claim 11, Douglas as modified teaches the method according to claim 10, wherein the expansion device is connected to the liquid reservoir in the receiver and when starting the unloading step the expansion flow during a first time period is a flow of essentially only liquid refrigerant.
Heinbokel teaches that the expansion valve (16, par. 9) is connected to the receiver.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763